UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-4217



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


JARON REEVEY,

                                              Defendant - Appellant.


Appeal from the United States District Court for the District of
Maryland, at Baltimore. William D. Quarles, Jr., District Judge.
(1:02-cr-00146-WDQ)


Submitted:   October 25, 2006             Decided:   November 7, 2006


Before WILLIAMS, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


G. Godwin Oyewole, Washington, D.C., for Appellant.        Rod J.
Rosenstein, United States Attorney, Christine Manuelian, Assistant
United States Attorney, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Jaron Reevey appeals the district court’s order denying

his   motion   for   a   new   trial    based   on   a   witness’s   affidavit

purporting to recant her trial testimony.            Reevey argues that the

district court abused its discretion in denying the motion without

holding an evidentiary hearing.           We have reviewed the record and

find no abuse of discretion and no reversible error.            Accordingly,

we affirm for the reasons stated by the district court.                 United

States v. Reevey, No. 1:02-cr-00146-WDQ (D. Md. Feb. 3, 2006).              We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                                      AFFIRMED




                                       - 2 -